                                                                                           Case 3:18-cv-02321-DMS-JLB Document 8 Filed 11/19/18 PageID.60 Page 1 of 3



                                                                                            1   TROUTMAN SANDERS LLP
                                                                                                Chad R. Fuller, Bar No. 190830
                                                                                            2   chad.fuller@troutman.com
                                                                                                11682 El Camino Real, Suite 400
                                                                                            3   San Diego, CA 92130
                                                                                                Telephone:858.509.6056
                                                                                            4   Facsunuke:858.509.6040

                                                                                            5   Attorneys for Defendant
                                                                                                FAMILY FIRST LIFE, LLC, SHAWN MEAIKE,
                                                                                            6   and LANETTE SULLIVAN

                                                                                            7

                                                                                            8                                  UNITED STATES DISTRICT COURT
                                                                                            9                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                           10

                                                                                           11   COLLETTE STARK,                             Case No. 18-cv-2321-DMS-JLB
T ROUTM AN S ANDERS LLP




                                                                                           12                     Plaintiff,                JOINT MOTION FOR DISMISSAL WITH
                                                            I R V I N E , C A 92614-2545




                                                                                                                                            PREJUDICE
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                           13   v.
                                                                                                                                            Complaint Filed:   October 9, 2018
                                                                                           14   FAMILY FIRST LIFE, LLC, a                   Judge:             Hon. Dana M. Sabraw
                                                                                                Connecticut limited liability company;
                                                                                           15   SHAWN MEAIKE, an individual and
                                                                                                officer of FAMILY FIRST LIFE, LLC;
                                                                                           16   LANETTE SULLIVAN, an individual and
                                                                                                employee of FAMILY FIRST LIFE, LLC,
                                                                                           17
                                                                                                                  Defendants.
                                                                                           18

                                                                                           19
                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28
                                                                                                                                                                CASE NO. 18-cv-2321-DMS-JLB
                                                                                                Active 36969061                                           JOINT MOTION FOR DISMISSAL WITH
                                                                                                                                                                                  PREJUDICE
                                                                                           Case 3:18-cv-02321-DMS-JLB Document 8 Filed 11/19/18 PageID.61 Page 2 of 3



                                                                                            1          PLEASE TAKE NOTICE that pursuant to a confidential Settlement Agreement

                                                                                            2   entered into by the parties on November 6, 2018, plaintiff COLLETTE STARK and

                                                                                            3   defendants FAMILY FIRST LIFE, LLC, a Connecticut limited liability company, SHAWN

                                                                                            4   MEAIKE, LANETTE SULLIVAN (“Defendants”) hereby jointly move under Federal Rule of

                                                                                            5   Civil Procedure 41(a)(1)(A)(ii) to dismiss this action with prejudice as to all claims and

                                                                                            6   parties, with each party bearing that party’s own attorneys’ fees and costs.

                                                                                            7

                                                                                            8   Dated: November 19, 2018                           TROUTMAN SANDERS LLP
                                                                                            9
                                                                                           10                                                      By:/s/Chad R. Fuller
                                                                                                                                                      Chad R. Fuller
                                                                                           11
T ROUTM AN S ANDERS LLP




                                                                                                                                                       Attorneys for Defendants
                                                                                           12
                                                            I R V I N E , C A 92614-2545




                                                                                                                                                       and defendants FAMILY FIRST LIFE,
                          5 PAR K PLA ZA




                                                                                                                                                       LLC, SHAWN MEAIKE, LANETTE
                                           S U I T E 1400




                                                                                           13                                                          SULLIVAN
                                                                                           14

                                                                                           15                                                      COLLETTE STARK
                                                                                           16

                                                                                           17                                                      By:/s/Collette Stark
                                                                                                                                                      Plaintiff In Pro Per
                                                                                           18

                                                                                           19
                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28
                                                                                                                                                                       CASE NO. 18-cv-2321-DMS-JLB
                                                                                                Active 36969061                                -2-               JOINT MOTION FOR DISMISSAL WITH
                                                                                                                                                                                         PREJUDICE
                                                                                           Case 3:18-cv-02321-DMS-JLB Document 8 Filed 11/19/18 PageID.62 Page 3 of 3



                                                                                            1                                    CERTIFICATE OF SERVICE

                                                                                            2            The undersigned hereby certifies that a true and correct copy of the above and foregoing

                                                                                            3   document has been served on November 19, 2018, to all counsel of record who are deemed to

                                                                                            4   have consented to electronic service via the Court’s CM/ECF system per Civil Local Rule 5.4.

                                                                                            5   Any other counsel of record will be served by electronic mail, facsimile and/or U.S. mail to:

                                                                                            6            Collette Stark
                                                                                                         2175 Cowley Way
                                                                                            7            San Diego, CA 92110
                                                                                            8            619-347-0726
                                                                                                         email: videosolutions@me.com
                                                                                            9
                                                                                           10
                                                                                                                                                   /s/Chad R. Fuller
                                                                                           11                                                      Chad R. Fuller
T ROUTM AN S ANDERS LLP




                                                                                           12
                                                            I R V I N E , C A 92614-2545
                          5 PAR K PLA ZA
                                           S U I T E 1400




                                                                                           13

                                                                                           14

                                                                                           15

                                                                                           16

                                                                                           17

                                                                                           18

                                                                                           19
                                                                                           20

                                                                                           21

                                                                                           22

                                                                                           23

                                                                                           24

                                                                                           25

                                                                                           26

                                                                                           27

                                                                                           28
                                                                                                                                                                       CASE NO. 18-cv-2321-DMS-JLB
                                                                                                Active 36969061                                -3-               JOINT MOTION FOR DISMISSAL WITH
                                                                                                                                                                                         PREJUDICE
